COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  IN THE INTEREST OF C. R. M., M. A.               §                No. 08-21-00196-CV
  M. AND C. R. M., CHILDREN,
                                                   §                  Appeal from the
                         Appellant.
                                                   §                 143rd District Court

                                                   §               of Ward County, Texas

                                                   §             (TC# 19-10-25195-CVW)

                                               §
                                             ORDER

       In order to protect the identity of the minor children who are the subject of this appeal, the

Court has determined on its own motion that it is necessary to identify the children by their initials,

C. R. M., M. A. M. and C. R. M., and the parent by initials as well, in all papers submitted to the

Court, including letters, motions, and briefs. See Tex.R.App.P. 9..8. The Court will also refer to

the children and parent by their initials in correspondence, orders, and in its opinion and judgment.

       IT IS SO ORDERED this 28th day of October, 2021.


                                                       PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.